ORDER

PER CURIAM.
Appellant, Bobby Bostic, appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of eight counts of armed criminal action, RSMo section 571.015,1 three counts of robbery in the first degree, RSMo section 569.020, three counts of attempted robbery in the first degree, RSMo section 564.011, two counts of assault in the first degree, RSMo section 565.050, one count of kidnaping, RSMo section 565.110, and one count of possession of a controlled substance, RSMo section 571.015.
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.